NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted May 9, 2012*
                                    Decided May 10, 2012

                                           Before

                             JOEL M. FLAUM, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 11-3749

LORRAINE C. EAST,                                   Appeal from the United States District
     Plaintiff-Appellant,                           Court for the Northern District of Indiana,
                                                    Hammond Division.
       v.
                                                    No. 2:10-cv-172
LAPORTE COUNTY SHERIFF’S
DEPARTMENT, et al.,                                 Andrew P. Rodovich,
     Defendants-Appellees.                          Magistrate Judge.



                                         ORDER

        Lorraine East, a former county jail guard, sued her employer and various county
officials under Title VII and the Americans with Disabilities Act, claiming that she was fired
because she is black and disabled. A magistrate judge, presiding by consent, ruled after a
bench trial in favor of the defendants, finding that East failed to show either that she could
perform the essential functions of her job (as required for relief under the ADA) or that race


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 11-3749                                                                               Page 2

was the reason for her termination.

        On appeal East’s arguments boil down to an attack on the district court’s resolution
of conflicting evidence and credibility determinations, which this court reviews only for
clear error. See Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985); RK Co. v. See, 622
F.3d 846, 852 (7th Cir. 2010). There is no clear error here. The judge sufficiently justified his
decision and addressed the arguments East now raises. To the extent that East also charges
the judge with bias against her, nothing in the record suggests that he exhibited the “high
degree of favoritism or antagonism” that would make “fair judgment impossible.” See Liteky
v. United States, 510 U.S. 540, 555 (1994).

                                                                                    AFFIRMED.